DARGAN, J..
The validity of the contract of marriage, depends on the law of the place where it is celebrated, and when a marriage is shown to exist, the law presumes it a valid contract until the contrary is shown.
The fact, that the plaintiff below showed that the defendant and Benj. G. Reed had been married in the State of Georgia, and had been divorced in that State from each other, before their intermarriage in Alabama, without further proof, was entirely insufficient to show that their marriage in Alabama was illegal. What the cause of divorce was, does not appear, nor the legal consequences that attached to the sentence of divorce in the State of Georgia. The rule is settled, we think, that where a divorce is granted in one country, and the offending party is prohibited by the law of the country pronouncing the divorce, from marrying again, that if he, or she, remove to another country, where this disability does not exist, and there marries, such marriage is not unlawful. See Story’s Confl. of Laws, 87, § 89; 8 Pickering, 433; Putnam v. Putnam, 1 Pick. 596; Kent’s Com. 91-2.
To render the marriage in Alabama invalid, therefore, it would be necessary to show those facts, the existence of which deny to the parties the right or capacity to intermarry by the laws of Alabama; and the simple circumstance, that a foreign jurisdiction has divorced this defendant and Reed, who had intermarried in Georgia previous to their marriage here, shows no legal impediment to their intermarrying again in this State. We intend however to confine our opinion to, the precise point made by the bill of exceptions, and not to *573anticipate the questions that by possibility may arise hereafter.
The court clearly erred in the charge given, and the cause is reversed and remanded.